                         Case 5:19-cv-03445-LHK Document 56 Filed 06/10/20 Page 1 of 5



            1      COOLEY LLP                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
                   MICHAEL G. RHODES (116127)                          JARED BOBROW (133712)
            2      (rhodesmg@cooley.com)                               (jbobrow@orrick.com)
                   101 California Street                               DIANA M. RUTOWSKI (233878)
            3      5th Floor                                           (drutowski@orrick.com)
                   San Francisco, CA 94111-5800                        DONNA T. LONG (311250)
            4      Telephone: (415) 693-2000                           (dlong@orrick.com)
                                                                       1000 Marsh Road
            5      MARK F. LAMBERT (197410)                            Menlo Park, CA 94025-1015
                   (mlambert@cooley.com)                               Telephone: (650) 614-7685
            6      TIJANA M. BRIEN (286590)                            Facsimile: (650) 614-7400
                   (tbrien@cooley.com)
            7      JESSIE SIMPSON LAGOY (305257)                       GEOFFREY G. MOSS (258827)
                   (jsimpsonlagoy@cooley.com)                          (gmoss@orrick.com)
            8      3175 Hanover Street                                 777 S. Figueroa St., Suite 3200
                   Palo Alto, CA 94304                                 Los Angeles, CA 90017
            9      Telephone: (650) 843-5200                           Telephone: (213) 629-2020
                   Facsimile: (650) 849-7400
          10                                                           Attorneys for Defendants
                   Attorneys for Plaintiff                             CHI XU and HANGZHOU TAIRUO
          11       MAGIC LEAP, INC.                                    TECHNOLOGY CO. LTD., d/b/a NREAL

          12

          13                                        UNITED STATES DISTRICT COURT

          14                                       NORTHERN DISTRICT OF CALIFORNIA

          15                                              SAN JOSE DIVISION

          16       MAGIC LEAP, INC.,                                     Case No. 5:19-cv-03445-LHK

          17                          Plaintiff,                         JOINT CASE MANAGEMENT STATEMENT

          18              v.                                             Date:       June 17, 2020
                                                                         Time:       02:00 p.m.
          19       CHI XU, an individual; HANGZHOU TAIRUO                Place:      San Jose Courthouse,
                   TECHNOLOGY CO., LTD., d/b/a NREAL,                                Courtroom 8 – 4th Floor
          20                                                             Judge:      Honorable Lucy H. Koh
                                      Defendants.
          21

          22              Plaintiff Magic Leap, Inc. (“Magic Leap” or “Plaintiff”) and Defendants Chi Xu (“Xu”) and
          23       Hangzhou Tairuo Technology Co., Ltd., d/b/a Nreal1 (“Nreal”) (collectively, “Defendants”; together
          24       with Plaintiffs, the “Parties”) submit this Joint Case Management Statement pursuant to Civil Local
          25       Rule 16-10 and the Court’s January 13, 2020 Case Management Order, continuing the case
          26       management conference from January 15, 2020 to June 17, 2020 (Dkt. No. 36).
          27
                   1
                    Defendant Hangzhou Tairuo Technology Co., Ltd. has been officially succeeded by a different entity,
          28       Shenzhen Tairuo Technology Co., Ltd.
  COOLEY LLP
                                                                                    JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                  1.                       CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 56 Filed 06/10/20 Page 2 of 5



            1             1.      Procedural Update

            2             Since the Parties filed their Rule 26(f) Report on January 8, 2020 (Dkt. No. 33), they have

            3      completed the briefing on Defendants’ Motion to Dismiss, filed December 16, 2019 (Dkt. No. 22).

            4      Magic Leap filed its opposition on January 30, 2020 (Dkt. No. 37), and Defendants filed their reply

            5      on February 27, 2020 (Dkt. No. 39). The hearing on the Motion to Dismiss was originally set for April

            6      30, 2020, but on March 20, 2020, the Court vacated the hearing and took the Motion to Dismiss under

            7      submission. (Dkt. No. 41.)

            8             The Parties have also exchanged initial disclosures pursuant to Rule 26(a)(1) of the Federal

            9      Rules of Civil Procedure (“Rules”), and Magic Leap has subsequently supplemented its initial

          10       disclosures following meet and confer between the Parties regarding the applicability of California

          11       Code of Civil Procedure (“CCP”) § 2019.210 to this action. It is Magic Leap’s position that its

          12       amended initial disclosures identify the precise confidential project code names and corresponding

          13       document file names of the “Confidential Designs” referenced in the Complaint and that this

          14       disclosure would satisfy the “reasonable particularity” standard of § 2019.210.          Magic Leap

          15       additionally agreed to produce the underlying files referenced in its disclosures within a reasonable

          16       time upon the Court’s entry of a Protective Order. It is Defendants’ position that Magic Leap has not

          17       provided a § 2019.210 disclosure, which is subject to statutory requirements as well as interpretation

          18       under an established body of case law. Moreover, even if they were provided as a § 2019.210

          19       disclosure, Defendants contend that Magic Leap’s amended initial disclosures are deficient for a

          20       number of reasons, including, but not limited to: 1) many of the 13 “confidential project code names”

          21       are common terms and provide no indication of what Magic Leap contends is confidential or trade

          22       secret, 2) Magic Leap has not produced the files in connection with the “corresponding document file

          23       names,” and 3) Magic Leap has not identified what in any such files is confidential or trade secret.

          24              2.      Discovery Update

          25                      (a)    Dispute Regarding Jurisdictional Discovery

          26              On December 30, 2019, the Court ordered that “discovery, jurisdictional or otherwise, will not

          27       be stayed in the instant case.” (Dkt. No. 24.) On January 15, 2020, Magic Leap served jurisdictional

          28       discovery on Nreal, seeking information about its contacts with, and promotional efforts aimed at,
  COOLEY LLP
                                                                                     JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                   2.                       CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 56 Filed 06/10/20 Page 3 of 5



            1      persons and entities in California and elsewhere in the United States. Nreal provided its responses and

            2      objections on March 10, 2020 (following two extensions in light of the coronavirus pandemic, which

            3      was centered in China at the time). The Parties subsequently met and conferred in writing and

            4      telephonically regarding Nreal’s objections and were able to narrow all but three of their disputed

            5      issues. On May 1, 2020, Magic Leap moved to compel, by way of a joint discovery statement,

            6      regarding (1) the applicability of CCP § 2019.210 to this action, and the validity of Nreal’s objections

            7      to the jurisdictional discovery on that basis; (2) the relevance of information regarding Nreal’s contacts

            8      with the forum subsequent to the filing of the Complaint, and (3) the breadth of one interrogatory,

            9      including whether the narrowed scope agreed to by Plaintiff should count as a new interrogatory

          10       against Plaintiff. (Dkt. No. 43.)

          11                      (b)     Dispute Regarding Protective Order

          12              On January 23, 2020, Magic Leap sent Defendants a draft Protective Order. The Parties

          13       engaged in a telephonic meet and confer on February 18, 2020 regarding the terms of the Protective

          14       Order. Defendants provided Plaintiffs their edits to the Protective Order on March 27, 2020. The

          15       Parties subsequently met and conferred again regarding the terms of the Protective Order, and were

          16       able to reach agreement on all but one issue: whether Designated In-House Counsel of the Parties

          17       should have access to materials designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

          18       ONLY” (“AEO Information”) under the Protective Order. Accordingly, on April 29, 2020 the Parties

          19       filed a Joint Statement Regarding the Parties’ Request for Entry of a Protective Order, presenting

          20       separate positions and proposed orders on the disputed in-house counsel issue. (Dkt. No. 42.)

          21              On May 8, 2020, Magistrate Judge van Keulen noticed a hearing for May 19, 2020, to address

          22       the Parties’ discovery disputes to date. (Dkt. No. 44.)

          23                      (c)     May 19, 2020 Discovery Hearing

          24              On May 19, 2020, the Court held a telephonic hearing on the Parties’ discovery disputes

          25       described above. With regard to the Protective Order, the Court ordered the Parties to meet and confer

          26       and submit a revised Protective Order that allows for the designation of one in-house counsel to have

          27       access to AEO Information, provided that the in-house counsel execute a declaration and comply with

          28
  COOLEY LLP
                                                                                       JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                     3.                       CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 56 Filed 06/10/20 Page 4 of 5



            1      certain requirements and procedures outlined in the revised Protective Order, subject to objection by

            2      the other side. (Dkt. No. 45.)

            3              With regard to the jurisdictional discovery, the Court held as follows. First, with respect to

            4      Nreal’s objections based on CCP § 2019.210, the Court ordered Nreal to respond to the relevant

            5      jurisdictional discovery requests by “providing ‘confidential’ information as necessary but without

            6      providing detailed technical information.” (Id.) Second, the Court sustained Nreal’s objections to the

            7      extent the discovery requests seek information after the date the complaint was filed. The Court

            8      ordered Nreal to provide the information requested by Magic Leap as of June 17, 2019. (Id.) Third,

            9      the Court revised the scope of the disputed interrogatory and allowed Magic Leap to substitute it in

          10       place of the original. (Id.)

          11               On May 29, 2020, pursuant to the Court’s Order Regarding Discovery Disputes (id.), the

          12       Parties filed a [Proposed] Stipulated Protective Order (Dkt. No. 51), as well as a [Proposed] Stipulated

          13       Order in Discovery of Electronically Stored Information (Dkt. No. 52). Both Orders were entered on

          14       June 1, 2020. (See Dkt. Nos. 53, 54.)

          15                       (d)    Other Discovery

          16               On April 3, 2020, Magic Leap served its first set of document requests on Defendants, its first

          17       set of Interrogatories on Defendant Xu, and its second set of Interrogatories on Defendant Nreal.

          18       Defendants provided their responses and objections on May 18, 2020. Magic Leap intends to meet

          19       and confer regarding Defendants’ objections, which include objections based on Defendants’

          20       contention that Magic Leap has not provided a disclosure pursuant to CCP § 2019.210. In light of

          21       this, the Parties anticipate the need to bring the CCP § 2019.210 issue before the Court.

          22               3.      Settlement and ADR

          23               On May 21, 2020, pursuant to the Court’s Case Management Order (Dkt. No. 36), the Parties

          24       engaged in a private mediation before the Honorable Elizabeth D. Laporte. The Parties were unable

          25       to settle the case.

          26               4.      Scheduling

          27               At this time, the Parties have no proposed changes to the schedule set by the Court in its Case

          28       Management Order (Dkt. No. 36). The Parties are open, however, to any modifications the Court may
  COOLEY LLP
                                                                                      JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                    4.                       CASE NO. 5:19-CV-03445-LHK
                          Case 5:19-cv-03445-LHK Document 56 Filed 06/10/20 Page 5 of 5



            1      deem necessary in light of the coronavirus pandemic and resulting court closures.

            2
                   Dated:         June 10, 2020                     COOLEY LLP
            3                                                       MICHAEL G. RHODES (116127)
                                                                    MARK F. LAMBERT (197410)
            4                                                       TIJANA M. BRIEN (286590)
                                                                    JESSIE SIMPSON LAGOY (305257)
            5

            6
                                                                            /s/ Mark F. Lambert
            7                                                       Mark F. Lambert (197410)
                                                                    Attorneys for Plaintiff
            8                                                       MAGIC LEAP, INC.
            9
                   Dated:         June 10, 2020                    ORRICK, HERRINGTON & SUTCLIFFE LLP
          10                                                       JARED BOBROW (133712)
                                                                   DIANA M. RUTOWSKI (233878)
          11                                                       DONNA T. LONG (311250)
          12

          13                                                            /s/ Jared Bobrow
                                                                    Jared Bobrow (133712)
          14                                                        Attorneys for Defendants
                                                                    CHI XU and HANGZHOU TAIRUO
          15                                                        TECHNOLOGY CO. Ltd., d/b/a NREAL
          16

          17                                                   ATTESTATION
          18                I attest that, under Civil Local Rule 5-1(i)(3), I have obtained concurrence in the filing of this
          19       document from all Signatories.
          20       Dated:         June 10, 2020                     COOLEY LLP
                                                                    MICHAEL G. RHODES (116127)
          21                                                        MARK F. LAMBERT (197410)
                                                                    TIJANA M. BRIEN (286590)
          22                                                        BRANDON V. STRACENER (314032)
          23

          24                                                            /s/ Mark F. Lambert
          25                                                        Mark F. Lambert (197410)
                                                                    Attorneys for Plaintiff
          26                                                        MAGIC LEAP, INC.

          27
                   226963308
          28
  COOLEY LLP
                                                                                        JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                      5.                       CASE NO. 5:19-CV-03445-LHK
